Filing # 8ERSE4BE ECF POEDEAICAAD 1Fosanmenkigl Filed 04/10/19 Page 1 of 6 PagelD 5

IN THE CIRCUIT COURT FOR THE SEVENTH JUDICIAL CIRCUIT
IN AND FOR FLAGLER COUNTY, FLORIDA

ROBERT ORTIZ AND DAUVONIQUE TISBY ,

Plaintiffs,
v. CASE NO: 2019 CA 000166

MASTERCRAFTFEFC, LLC,

a Florida Limited Liability Company, and
MASTERCRAFT FLOOR COVERING, INC.,
a foreign profit corporation,

Defendants.

 

COMPLAINT & DEMAND FOR JURY TRIAL
Plaintiffs by and through undersigned counsel, file this Complaint against
Defendants (“Defendants”) and state as follows:

NATURE OF THE SUIT

 

1. This action is brought under the Fair Labor Standards Act (“FLSA”) to
recover from Defendants overtime compensation, liquidated damages, and reasonable

attorneys’ fees and costs.

PARTIES, JURISDICTION, AND VENUE
2. Plaintiffs were non-exempt employee who primarily performed manual
labor and flooring installation functions for Defendant.
3, Defendant MASTERCRAFTFEC, LLC, is a Florida Limited Liability
Company that hired Plaintiffs in Flagler County Florida, and who, at all times relevant,
conducted business in Flagler County, Florida.

4, Defendant MASTERCRAFT FLOOR COVERING, INC., is a foreign

Electronically Received in the Office of the Clerk of the Circuit Court - Flagler County, Florida - 03/11/2019 02:32 PM
Case 3:19-cv-00411-TJC-JBT Document 1-1 Filed 04/10/19 Page 2 of 6 PagelD 6

profit corporation that hired Plaintiffs in Flagler County Florida, and who, at all times
relevant, conducted business in Flagler County, Florida.
5. Jurisdiction and Venue are proper in this Court, as the actions giving rise

to this lawsuit arise out under federal law, and occurred in Flagler County, Florida.

6. Plaintiffs are seeking in excess of $15,000.00, inclusive of attorneys’ fees
and costs.
FLSA COVERAGE
7. At all times material hereto, Defendants were, and continue to be

“employers” within the meaning of 29 U.S.C. § 203(d).

8. At all times material hereto, Plaintiffs were “employees” within the
meaning of the FLSA.
9. At all times material hereto, Defendants were Plaintiffs’ “employers”

within the meaning of the FLSA.

10. At all times material hereto, Defendants were and continue to be,
“enterprises engaged in commerce” or in the production of goods for commerce as
defined by the FLSA.

11. At all times material hereto, Defendants had two (2) or more employees
handling, selling, or otherwise working on goods or materials that had been moved in or
produced for commerce.

12. At all times material hereto, the work performed by Plaintiffs was directly
essential to the business performed by Defendants in that Defendants could not operate

its business without laborer employees like Plaintiffs.
Case 3:19-cv-00411-TJC-JBT Document 1-1 Filed 04/10/19 Page 3 of 6 PagelD 7

FACTUAL ALLEGATIONS

 

13. Plaintiffs worked for Defendants during the operative FLSA limitations
period.

14. Defendants misclassified Plaintiffs as independent contractors when, the
true nature of Plaintiffs’ job duties and responsibilities were of a non-exempt production-
based employees.

15. Throughout Plaintiffs’ employment, Defendants regularly required
Plaintiffs to work in excess of forty (40) hours per week.

16. | Defendants failed to pay Plaintiffs full and proper overtime compensation
for all hours worked over forty (40) per week during the relevant limitations period.

17. Plaintiffs should have been compensated at the rate of one and one-half
times Plaintiffs’ regular rate for all hours that Plaintiffs worked in excess of forty (40)
hours per week, as required by the FLSA throughout his employment.

18. Defendants violated Title 29 U.S.C. §207 in that:

(a) Plaintiffs worked in excess of forty (40) hours in one or more workweeks for

their period of employment with Defendants;

(b) No payments or provisions for payment have been made by Defendants to

properly compensate Plaintiffs at the statutory rate of one and one-half times
Plaintiffs’ regular rate for all hours worked in excess of forty (40) hours per
work week, as provided by the FLSA; and

(c) Defendants failed to maintain proper time records as mandated by the FLSA.
Case 3:19-cv-00411-TJC-JBT Document 1-1 Filed 04/10/19 Page 4 of 6 PagelD 8

19. Prior to Plaintiffs’ employment, Defendants did not consult with an
attorney to evaluate whether Plaintiffs’ actual job duties and pay structure rendered them
exempt from recovering payment for all overtime worked under the FLSA.

20. Prior to Plaintiffs’ employment, Defendants did not consult with the DOL
to evaluate whether Plaintiffs’ actual job duties and pay structure rendered them exempt
from recovering payment for all overtime worked under the FLSA.

21. Prior to Plaintiffs’ employment, Defendants did not consult with an
accountant to evaluate whether Plaintiffs’ actual job duties and pay structure rendered
them exempt from recovering payment for all overtime worked under the FLSA.

22. Based on the allegations in Paragraphs 19-21 above, Plaintiffs are entitled
to liquidated damages as Defendants have no objective or subjective good faith belief
that their pay practices were in compliance with the FLSA.

23. Plaintiffs have retained the law firm of RICHARD CELLER LEGAL,
P.A. to represent them in the litigation and has agreed to pay the firm a reasonable fee
for its services.

COUNT I
VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

24. Plaintiffs reincorporate and re-allege paragraphs | through 23 as though
set forth fully herein and further alleges as follows:
25. Plaintiffs were entitled to be paid time and one-half their regular rate of

pay for each hour worked in excess of forty (40) per work week.
Case 3:19-cv-00411-TJC-JBT Document 1-1 Filed 04/10/19 Page 5 of 6 PagelD 9

26. During Plaintiffs’ employment with Defendants, Plaintiffs regularly
worked overtime hours, but were not paid full and proper time and one-half
compensation for all hours worked.

27. Plaintiffs are not exempt employees as defined by the FLSA.

28. As a result of Defendants’ intentional, willful, and unlawful acts in
refusing to pay Plaintiffs time and one half their regular rate of pay for each hour worked
in excess of forty (40) per work week in one or more work weeks, Plaintiffs have suffered
damages plus incurring reasonable attorneys’ fees and costs.

29. As a result of Defendants’ willful violation of the FLSA, Plaintiffs are
entitled to liquidated damages.

WHEREFORE, Plaintiffs respectfully request that judgment be entered in
their favor against Defendants, and that this Court:

a. Declare, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and
practices complained of herein are in violation of the maximum hour
provisions of the FLSA;

b. Award Plaintiffs overtime compensation in the amount due to them
for time worked in excess of forty (40) hours per work week;

c. Award Plaintiffs liquidated damages in an amount equal to the
overtime award;

d. Award Plaintiffs reasonable attorney’s fees and costs and expenses of
the litigation pursuant to 29 U.S.C. §216(b);

e. Award Plaintiffs pre-judgment interest and ordering any other further

relief the Court deems just and proper.
Case 3:19-cv-00411-TJC-JBT Document 1-1 Filed 04/10/19 Page 6 of 6 PagelD 10

JURY DEMAND
Plaintiffs demand trial by jury on all issues so triable as a matter of right by jury.

DATED this 11" day of March 2019.
Respectfully Submitted,

By: /s/ NOAH STORCH

Noah E. Storch, Esq.

Florida Bar No. 0085476

RICHARD CELLER LEGAL, P.A
10368 W. State Road 84, Ste 103

Davie, Florida 33324

Telephone: (866) 344-9243

Facsimile: (954) 337-2771

E-mail: noah@floridaovertimelawyer.com

 

Attorneys for Plaintiff
